UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05635) Exact name of registrant as specified in charter:	Putnam Diversified Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	October 1, 2015 — March 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Diversified Income Trust Semiannual report 3 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: After enduring significant volatility in early 2016, markets around the world have shown fresh signs of strength as investor sentiment has improved. Many factors had fueled turbulence in the financial markets, including oil price volatility, uncertainty about U.S. monetary policy, and concerns about the ripple effects of China’s economic slowdown. In the United States, investors were encouraged by the Federal Reserve’s decision in March to hold off on raising interest rates and dialing back its 2016 rate-hike forecast to two hikes instead of four. Recent U.S. economic data also have been positive, with improvements in employment, manufacturing, and consumer confidence. Meanwhile, policymakers in Europe, China, Japan, and many emerging markets continue their efforts to lift economic growth rates. Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended March 31, 2016, as well as an outlook for the coming months. In today’s market environment, it may be helpful to consult your financial advisor to ensure that your investment portfolio is aligned with your goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 12–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Diversified Income Trust Interview with your fund’s portfolio manager Bill, what was the bond market environment like during the six months ended March31, 2016? The areas of the market where we tend to invest were challenging overall. After a positive start to the period — when prices rebounded from a volatile third quarter of 2015 — investors became increasingly risk averse. The Paris terrorist attacks in November fueled geopolitical anxieties. In December, Third Avenue Focused Credit Fund, a high-yield fund with relatively low credit quality and high risk, closed to shareholder redemptions and ceased operations. This development, coupled with oil prices falling to levels not seen since 2004, placed heavy pressure on the high-yield market and outflows from the asset class accelerated. On December16, the Federal Reserve announced that it would raise its target for short-term interest rates by 0.25%. The increase was the Fed’s first hike in nearly a decade, and ended the zero-interest-rate policy that had been in place for the past seven years. Although the rate hike was widely anticipated, the timing and magnitude of it generated speculation until the Fed’s official announcement. Immediately following its initial move, the Fed indicated that it may raise rates up to four times in 2016. Market participants reacted to This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/16. See pages 4 and 12–13 for additional fund performance information. Index descriptions can be found on page 17. Diversified Income Trust 5 the central bank’s signals with concern, and the uncertainty also contributed to volatility. Oil prices continued to fall as the new year began. This factor, along with increasing worries about a collapse in commodity prices generally, as well as China’s surprise decision to devalue its currency, weighed on credit markets until almost mid February. Credit spreads, or the yield advantage bonds with credit risk offer over comparable-maturity U.S. Treasuries, rose significantly, as risk aversion permeated the markets. Market turbulence reached a peak on February11, after which incremental improvements across a broad range of global issues helped credit-sensitive bonds stage a broad-based rally. Oil prices rose well above their late January and early February lows, China’s central bank assuaged concerns about a large currency devaluation, and improving U.S. economic data helped allay fears that global economic developments would stall the U.S. expansion. The Fed backed away from its earlier statements, saying that it would take a gradual approach toward raising rates, based on a variety of U.S. and global economic factors. As risk appetite resurfaced, investors reemerged, seeking to capitalize on an expanded set of attractive investment opportunities. Credit qualities are shown as a percentage of net assets as of 3/31/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6 Diversified Income Trust The fund lagged its benchmark by a significant margin during the period. What factors hampered its relative performance? It’s important to point out that a substantial portion of the fund’s benchmark is composed of U.S. Treasuries and government-agency securities. These parts of the market generally benefited from investor risk-aversion, as market participants sought the perceived safe haven of government debt. One of the out-of-benchmark sectors that had served the fund well over the long term, securitized mortgage-backed bonds, did not work as well during the six-month reporting period. Looking at individual strategies, our mortgage-credit holdings were the primary detractors. Our positions in mezzanine commercial mortgage-backed securities [CMBS] and non-agency residential mortgage-backed securities [RMBS] were negatively affected by the risk-off sentiment that spread through the marketplace in January and early February. A challenging supply-and-demand backdrop also weighed on CMBS and RMBS, as increased regulations led many broker/dealers to reduce risk on This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Diversified Income Trust 7 their balance sheets. Both asset classes rebounded in March, but not enough to completely offset earlier weakness. Interest-rate and yield-curve positioning also notably hampered performance due to the fund’s modestly negative duration in January, when risk-off sentiment fueled demand for U.S. Treasuries, driving their prices higher and yields lower. Internationally, our interest-rate and yield-curve strategies generated positive results, primarily in the period’s first half, and partially offset the negative impact of our U.S. positioning. Our holdings in Greece were of particular note, as they continued to benefit from the country’s August agreement for a new bailout program, and the reelection of Prime Minister Alexis Tsipras in September. Our active currency strategy was another detractor. We held short positions in the Canadian dollar, the euro, and the Norwegian krone, believing these currencies would weaken relative to the U.S. dollar. Unfortunately, all three currencies appreciated versus the dollar and worked against our strategy. We subsequently reduced the fund’s long-dollar exposure, reflecting our view that the relative strength of the U.S. dollar would not be as great going forward. Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], produced negative results amid the broad risk-off sentiment during the early months of 2016. Additionally, investors This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Diversified Income Trust were concerned that the lower interest rates we saw in January and February could spur an increased level of mortgage refinancing that would accelerate prepayment speeds on existing securities. On the positive side, a strategy that benefited from the increasing yield differential between mortgage rates and U.S. Treasury yields aided performance, but not quite enough to compensate for the weakness of our IO CMO positions. Turning to the positive side, which investments aided the fund’s performance? Emerging-market [EM] debt contributed modestly to returns, particularly the fund’s holdings in Argentina, Venezuela, and Russia. Argentina has been a significant position in the fund for some time and was the strongest performer among our EM debt holdings during the period. The country’s new president, elected in December, has emphasized market-friendly reforms. In particular, investors have become more optimistic about negotiations between Argentina and its holdout creditors. Bonds in Venezuela and Russia, meanwhile, rebounded strongly as oil prices rose. How did corporate credit affect performance? Corporate credit, predominantly high-yield bonds, had a neutral impact on the fund’s results. The asset class began and ended the period strong, but struggled in the intervening months due to marketplace liquidity concerns, falling oil prices, and risk-off sentiment. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the fund’s curve positioning. We employed interest-rate swaps to gain exposure to rates in various countries. We also utilized options to hedge the fund’s ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Diversified Income Trust 9 interest-rate risk, to isolate the prepayment risk associated with our CMO holdings, and to help manage overall downside risk. In addition, we used total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure, as well as its inflation risk. We employed credit default swaps to hedge the fund’s credit and market risks, and to gain exposure to specific sectors and securities. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months? We think U.S. gross domestic product may continue to grow at a rate near 2% over the balance of 2016. Furthermore, we expect that the Fed will continue to raise the federal funds rate if economic data indicate that it is appropriate to continue normalizing monetary policy. We believe it’s most likely that the U.S. central bank will hike rates two times this year. However, the actual pace of tightening will depend on factors such as the health of the labor market, the level of inflation, commodity prices, the relative strength of the U.S. dollar, actions by other central banks, and financial-market volatility. With oil and commodity prices exhibiting greater stability of late, we believe inflation indicators may begin moving higher during the next several months. If this occurs, we think yields on U.S. Treasuries may also begin to rise. How do you plan to position the fund in light of this outlook? With interest rates still near historic lows at period-end, we expect to continue de-emphasizing interest-rate risk because we believe fixed-income investors are not getting compensated adequately for assuming this risk. Valuations in several mortgage-credit sectors, as well as certain portions of the corporate credit market, appear attractive from a relative-value perspective. Moreover, we believe fundamental support for these sectors in the form of corporate earnings, revenues, and cash flows, remains generally supportive. As a result, we plan to rely on our fundamental research expertise to opportunistically add credit risk to the portfolio. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Michael V. Salm; and Paul D. Scanlon, CFA. 10 Diversified Income Trust IN THE NEWS Since its introduction in January2012, the Federal Reserve’s interest-rate path “dot plot” has become something of a must-read for Fed watchers. The dot plot’s origins date to 2011, when the Fed was seeking a way to convey publicly more information about the central bank’s outlook. Before every other Fed meeting, officials on the policy-setting Federal Open Market Committee (FOMC) submit updated forecasts for economic growth, unemployment, inflation, and interest-rate hikes. The dots, published as a graph in the quarterly “Summary of Economic Projections,” represent anonymously delivered forecasts from individual FOMC members. In recent months, the dot plot has been criticized by some for conveying an overly hawkish message, but Federal Reserve Chair Janet Yellen has defended the dot plot, saying it should be used to manage expectations about future hikes and not be viewed as a definitive rate path. Meanwhile, after its March2016 meeting, the Fed released a dot plot more aligned with current market expectations — reducing the number of rate hikes this year to two from the four predicted in December. So, for now, the Fed and the market appear to be on the same page. Diversified Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (10/3/88) (3/1/93) (2/1/99) (12/1/94) (12/1/03) (11/1/13) (7/1/96) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Annual average (life of fund) 5.96% 5.80% 5.71% 5.71% 5.15% 5.15% 5.67% 5.54% 5.68% 6.14% 6.13% 10 years 37.47 31.97 29.74 29.74 27.30 27.30 34.10 29.74 33.51 40.68 40.35 Annual average 3.23 2.81 2.64 2.64 2.44 2.44 2.98 2.64 2.93 3.47 3.45 5 years 5.65 1.42 1.88 0.27 1.77 1.77 4.35 0.96 4.44 7.23 6.97 Annual average 1.10 0.28 0.37 0.05 0.35 0.35 0.85 0.19 0.87 1.41 1.36 3 years –2.77 –6.66 –4.85 –7.36 –4.99 –4.99 –3.56 –6.69 –3.43 –1.85 –2.08 Annual average –0.93 –2.27 –1.64 –2.51 –1.69 –1.69 –1.20 –2.28 –1.16 –0.62 –0.70 1 year –7.23 –10.94 –7.86 –12.27 –7.91 –8.80 –7.42 –10.43 –7.40 –6.97 –7.05 6 months –3.87 –7.71 –4.11 –8.80 –4.14 –5.08 –4.01 –7.13 –3.85 –3.73 –3.79 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 12 Diversified Income Trust Comparative index returns For periods ended 3/31/16 Barclays U.S. Aggregate Lipper Multi-Sector Income Bond Index Funds category average* Annual average (life of fund) 6.52% 6.71% 10 years 61.28 60.86 Annual average 4.90 4.78 5 years 20.37 18.05 Annual average 3.78 3.33 3 years 7.69 3.93 Annual average 2.50 1.28 1 year 1.96 –1.69 6 months 2.44 0.92 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/16, there were 305, 292, 211, 154, 94, and 5 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 3/31/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 6 6 6 6 6 6 6 Income $0.180 $0.155 $0.155 $0.174 $0.174 $0.192 $0.188 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 9/30/15 $7.08 $7.38 $7.01 $6.96 $6.97 $7.20 $7.00 $7.02 $7.01 3/31/16 6.63 6.91 6.57 6.52 6.52 6.74 6.56 6.57 6.56 Before After Net Net Before After Net Net Net Current rate sales sales asset asset sales sales asset asset asset (end of period) charge charge value value charge charge value value value Current dividend rate 1 5.43% 5.21% 4.75% 4.79% 5.34% 5.16% 5.30% 5.84% 5.67% Current 30-day SEC yield 2 N/A 5.26 4.73 4.73 N/A 5.06 5.23 5.85 5.73 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Diversified Income Trust 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/15 0.98% 1.73% 1.73% 1.23% 1.23% 0.64% 0.73% Annualized expense ratio for the six-month period ended 3/31/16 0.99% 1.74% 1.74% 1.24% 1.24% 0.64% 0.74% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 10/1/15 to 3/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $4.85 $8.52 $8.52 $6.08 $6.08 $3.14 $3.63 Ending value (after expenses) $961.30 $958.90 $958.60 $959.90 $961.50 $962.70 $962.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Diversified Income Trust Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 3/31/16, use the following calculation method. To find the value of your investment on 10/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.00 $8.77 $8.77 $6.26 $6.26 $3.23 $3.74 Ending value (after expenses) $1,020.05 $1,016.30 $1,016.30 $1,018.80 $1,018.80 $1,021.80 $1,021.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Diversified Income Trust 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. 16 Diversified Income Trust Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2016, Putnam employees had approximately $477,000,000 and the Trustees had approximately $127,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Diversified Income Trust 17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Diversified Income Trust The fund’s portfolio 3/31/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (62.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.0%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $367,575 $428,291 3 1/2s, TBA, April 1, 2046 138,000,000 145,891,875 U.S. Government Agency Mortgage Obligations (58.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, TBA, April 1, 2046 44,000,000 46,966,564 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, April 1, 2046 23,000,000 25,785,157 4 1/2s, TBA, April 1, 2046 19,000,000 20,677,343 4s, TBA, April 1, 2046 1,000,000 1,068,672 3 1/2s, TBA, May 1, 2046 427,000,000 446,898,627 3 1/2s, TBA, April 1, 2046 653,000,000 684,731,751 3s, TBA, May 1, 2046 274,000,000 280,507,500 3s, TBA, April 1, 2046 572,000,000 586,791,577 3s, TBA, March 1, 2046 18,000,000 18,480,235 Total U.S. government and agency mortgage obligations (cost $2,253,929,486) MORTGAGE-BACKED SECURITIES (46.9%)* Principal amount Value Agency collateralized mortgage obligations (13.9%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.038s, 2037 $327,355 $539,961 IFB Ser. 2979, Class AS, 22.674s, 2034 50,421 55,068 IFB Ser. 4104, Class S, IO, 5.664s, 2042 12,787,116 2,710,828 IFB Ser. 326, Class S2, IO, 5.514s, 2044 20,488,863 4,684,016 IFB Ser. 311, Class S1, IO, 5.514s, 2043 19,293,674 3,935,581 Ser. 3687, Class CI, IO, 5s, 2038 11,709,276 1,315,935 Ser. 4122, Class TI, IO, 4 1/2s, 2042 15,516,431 2,378,669 Ser. 4000, Class PI, IO, 4 1/2s, 2042 20,442,704 3,101,158 Ser. 4024, Class PI, IO, 4 1/2s, 2041 27,287,039 4,269,112 Ser. 4462, IO, 4s, 2045 24,584,023 4,186,905 Ser. 4193, Class PI, IO, 4s, 2043 64,187,501 9,572,475 Ser. 4213, Class GI, IO, 4s, 2041 36,889,017 4,422,993 Ser. 4020, Class IA, IO, 4s, 2027 23,791,210 2,683,886 Ser. 4484, Class TI, IO, 3 1/2s, 2044 26,961,942 3,375,635 Ser. 4122, Class CI, IO, 3 1/2s, 2042 24,089,223 2,967,913 Ser. 4105, Class HI, IO, 3 1/2s, 2041 10,966,383 1,441,576 Ser. 4166, Class PI, IO, 3 1/2s, 2041 52,467,661 6,898,805 Ser. 4199, Class CI, IO, 3 1/2s, 2037 60,853,107 5,671,510 Ser. 4165, Class TI, IO, 3s, 2042 29,596,397 3,131,299 Ser. 4210, Class PI, IO, 3s, 2041 23,405,305 1,862,367 FRB Ser. T-56, Class A, IO, 0.524s, 2043 209,226 3,482 FRB Ser. 57, Class 1AX, IO, 0.378s, 2043 13,573,428 145,059 Ser. 3314, PO, zero%, 2036 62,044 60,684 Ser. 3326, Class WF, zero%, 2035 38,820 32,373 Diversified Income Trust 19 MORTGAGE-BACKED SECURITIES (46.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 1208, Class F, PO, zero%, 2022 $34,129 $31,655 FRB Ser. T-56, Class 2, IO, zero%, 2043 233,637 — Federal National Mortgage Association IFB Ser. 06-8, Class HP, 22.979s, 2036 920,460 1,582,325 IFB Ser. 05-83, Class QP, 16.268s, 2034 287,804 380,609 IFB Ser. 13-18, Class SB, IO, 5.717s, 2041 22,415,684 3,122,505 Ser. 399, Class 2, IO, 5 1/2s, 2039 66,484 13,463 Ser. 374, Class 6, IO, 5 1/2s, 2036 2,400,079 480,231 IFB Ser. 13-103, Class SK, IO, 5.487s, 2043 22,314,150 5,429,825 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.433s, 2025 23,584,500 23,453,177 Ser. 12-132, Class PI, IO, 5s, 2042 32,030,235 5,102,801 Ser. 378, Class 19, IO, 5s, 2035 2,770,639 526,421 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.983s, 2025 9,803,071 9,940,314 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 15,929,909 3,260,916 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 23,050,856 2,958,785 Ser. 409, Class 81, IO, 4 1/2s, 2040 21,781,225 3,414,055 Ser. 404, Class 2, IO, 4 1/2s, 2040 221,043 39,032 Ser. 366, Class 22, IO, 4 1/2s, 2035 1,750,025 90,795 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.433s, 2025 2,099,000 2,032,827 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.433s, 2025 3,124,000 3,039,451 Ser. 15-88, Class QI, IO, 4s, 2044 23,048,927 2,433,289 Ser. 13-41, Class IP, IO, 4s, 2043 35,536,237 5,710,673 Ser. 13-115, Class CI, IO, 4s, 2043 39,373,737 3,780,312 Ser. 13-44, Class PI, IO, 4s, 2043 17,029,065 2,414,003 Ser. 13-60, Class IP, IO, 4s, 2042 14,644,374 2,226,575 Ser. 13-1, Class PI, IO, 4s, 2042 31,653,874 4,797,873 Ser. 12-96, Class PI, IO, 4s, 2041 5,431,034 701,919 Ser. 409, Class C16, IO, 4s, 2040 15,347,909 2,297,014 Ser. 405, Class 2, IO, 4s, 2040 247,839 41,091 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 51,919,618 6,973,526 Ser. 13-70, Class CI, IO, 3 1/2s, 2043 13,697,647 1,454,690 Ser. 13-49, Class IP, IO, 3 1/2s, 2042 36,793,530 4,212,859 Ser. 13-40, Class YI, IO, 3 1/2s, 2042 32,843,376 4,155,457 Ser. 12-123, Class DI, IO, 3 1/2s, 2041 45,128,647 7,274,738 Ser. 12-151, Class PI, IO, 3s, 2043 62,245,012 7,388,483 Ser. 12-145, Class TI, IO, 3s, 2042 25,545,435 2,120,271 Ser. 13-35, Class IP, IO, 3s, 2042 F 16,737,444 1,576,221 Ser. 13-53, Class JI, IO, 3s, 2041 31,134,317 3,153,906 Ser. 13-30, Class IP, IO, 3s, 2041 28,129,298 2,267,784 FRB Ser. 03-W10, Class 1, IO, 0.719s, 2043 5,630,400 88,634 FRB Ser. 01-50, Class B1, IO, 0.397s, 2041 298,139 3,540 FRB Ser. 02-W8, Class 1, IO, 0.309s, 2042 10,156,083 120,603 Ser. 99-51, Class N, PO, zero%, 2029 77,421 69,679 20 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Grantor Trust Ser. 98-T2, Class A4, IO, 6 1/2s, 2036 $49,670 $7,225 Ser. 00-T6, IO, 0.719s, 2030 6,595,602 140,157 Ser. 01-T1, Class 1, IO, 0.694s, 2040 810,150 8,166 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.718s, 2043 16,825,194 2,749,237 IFB Ser. 10-20, Class SC, IO, 5.718s, 2040 13,825,287 2,307,579 IFB Ser. 13-99, Class VS, IO, 5.659s, 2043 19,635,670 3,759,838 Ser. 14-163, Class NI, IO, 5s, 2044 26,948,129 4,862,504 Ser. 14-4, Class PI, IO, 5s, 2043 17,275,554 2,810,733 Ser. 14-25, Class MI, IO, 5s, 2043 20,039,892 3,288,546 Ser. 13-3, Class IT, IO, 5s, 2043 10,195,992 1,772,726 Ser. 13-6, Class IC, IO, 5s, 2043 8,508,199 1,529,774 Ser. 12-146, IO, 5s, 2042 18,552,670 3,271,392 Ser. 13-6, Class CI, IO, 5s, 2042 6,283,584 1,024,978 Ser. 13-130, Class IB, IO, 5s, 2040 14,339,705 1,023,763 Ser. 13-16, Class IB, IO, 5s, 2040 12,844,409 513,079 Ser. 11-41, Class BI, IO, 5s, 2040 9,778,658 742,632 Ser. 10-35, Class UI, IO, 5s, 2040 31,056,464 5,488,795 Ser. 10-20, Class UI, IO, 5s, 2040 23,556,967 3,962,517 Ser. 10-9, Class UI, IO, 5s, 2040 115,167,955 19,916,916 Ser. 09-121, Class UI, IO, 5s, 2039 71,600,904 12,686,964 Ser. 15-79, Class GI, IO, 5s, 2039 33,683,047 5,803,141 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 30,806,823 4,990,736 Ser. 13-183, Class JI, IO, 4 1/2s, 2043 30,856,834 3,402,028 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 6,892,600 1,029,341 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 8,524,937 505,458 Ser. 13-167, IO, 4 1/2s, 2040 22,789,640 2,597,862 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 18,365,631 2,982,027 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 45,066,907 7,348,835 Ser. 10-20, Class BI, IO, 4 1/2s, 2040 34,237,198 6,503,698 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 27,689,940 4,407,269 Ser. 14-71, Class PI, IO, 4 1/2s, 2039 40,128,617 5,178,999 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 11,780,068 997,183 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 15,935,724 1,080,601 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 3,982,637 145,287 Ser. 14-4, Class BI, IO, 4s, 2044 21,503,324 4,668,716 Ser. 14-4, Class IC, IO, 4s, 2044 22,605,554 3,528,144 Ser. 14-163, Class PI, IO, 4s, 2043 28,826,546 2,745,971 Ser. 13-165, Class IL, IO, 4s, 2043 13,358,992 2,090,949 Ser. 13-27, Class IJ, IO, 4s, 2043 16,131,731 2,475,253 Ser. 13-24, Class PI, IO, 4s, 2042 9,013,502 1,267,880 Ser. 12-106, Class QI, IO, 4s, 2042 24,504,332 3,833,776 Ser. 12-56, Class IB, IO, 4s, 2042 10,022,474 1,546,642 Ser. 12-8, Class PI, IO, 4s, 2041 36,283,428 4,555,167 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 22,316,357 1,818,850 Ser. 13-76, IO, 3 1/2s, 2043 57,893,911 5,680,551 Ser. 15-168, Class IG, IO, 3 1/2s, 2043 42,178,678 4,522,356 Diversified Income Trust 21 MORTGAGE-BACKED SECURITIES (46.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-28, IO, 3 1/2s, 2043 $16,441,012 $1,890,716 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 36,701,374 3,389,005 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 33,982,982 3,087,694 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 25,766,085 2,338,015 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 48,568,852 8,935,115 Ser. 12-128, Class IA, IO, 3 1/2s, 2042 40,128,020 6,822,726 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 22,669,119 2,390,180 Ser. 14-62, Class CI, IO, 3 1/2s, 2042 37,352,273 2,965,733 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 42,390,102 4,326,461 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 55,028,281 5,879,772 Ser. 15-17, Class LI, IO, 3 1/2s, 2040 42,726,370 4,900,715 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 45,591,689 5,064,421 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 18,611,389 2,219,847 Ser. 13-37, Class UI, IO, 3s, 2042 23,544,376 2,092,389 Ser. 13-41, Class MI, IO, 3s, 2041 22,239,541 1,834,762 Ser. 15-H18, Class BI, IO, 2.009s, 2065 61,923,019 7,709,416 Ser. 15-H15, Class BI, IO, 1.971s, 2065 94,609,016 11,479,480 Ser. 15-H24, Class AI, IO, 1.969s, 2065 50,911,248 6,195,899 Ser. 15-H20, Class BI, IO, 1.955s, 2065 64,012,442 7,828,722 Ser. 15-H10, Class BI, IO, 1.868s, 2065 46,885,017 5,311,041 Ser. 15-H12, Class AI, IO, 1.844s, 2065 106,540,933 11,063,956 Ser. 15-H23, Class DI, IO, 1.834s, 2065 51,829,730 5,524,220 Ser. 15-H15, Class AI, IO, 1.795s, 2065 57,696,818 6,346,650 FRB Ser. 15-H08, Class CI, IO, 1.783s, 2065 84,672,610 8,624,498 Ser. 15-H23, Class BI, IO, 1.714s, 2065 93,219,640 9,676,199 Ser. 15-H03, Class CI, IO, 1.713s, 2065 91,059,704 8,695,564 Ser. 06-36, Class OD, PO, zero%, 2036 19,739 17,378 Ser. 06-64, PO, zero%, 2034 38,423 37,555 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 12,822 1,394 Commercial mortgage-backed securities (22.4%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 33,321,000 32,591,483 Ser. 06-1, Class B, 5.49s, 2045 4,164,000 4,193,981 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.339s, 2051 143,477,001 673,495 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.339s, 2042 6,655,000 6,555,974 FRB Ser. 05-1, Class C, 5.339s, 2042 8,629,000 8,080,023 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 01-1, Class K, 6 1/8s, 2036 127,018 127,844 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW12, Class AJ, 5.836s, 2038 9,954,000 9,902,686 FRB Ser. 07-PW16, Class AJ, 5.721s, 2040 10,767,000 10,336,320 FRB Ser. 06-PW11, Class AJ, 5.477s, 2039 1,580,000 1,546,425 Ser. 05-PWR7, Class D, 5.304s, 2041 4,190,000 3,590,327 22 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR7, Class C, 5.235s, 2041 $4,945,000 $4,993,461 Ser. 05-PWR7, Class B, 5.214s, 2041 6,957,319 6,870,352 Ser. 05-PWR9, Class C, 5.055s, 2042 3,745,000 3,735,638 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.477s, 2039 8,260,000 7,413,350 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.119s, 2044 F 8,486,000 8,112,676 FRB Ser. 07-CD5, Class XS, IO, 0.155s, 2044 F 108,405,401 206,237 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.574s, 2047 13,980,000 14,354,035 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 6.085s, 2049 14,144,000 12,977,120 Ser. 06-C5, Class AJ, 5.482s, 2049 3,741,000 3,333,871 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class D, 4.457s, 2046 1,809,000 1,570,574 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.762s, 2046 2,017,000 1,979,159 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 7,760,000 7,465,120 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.644s, 2044 1,792,000 1,767,629 FRB Ser. 13-CR11, Class D, 5.17s, 2046 1,999,000 1,835,082 FRB Ser. 14-CR18, Class D, 4.738s, 2047 11,804,000 9,020,617 Ser. 12-LC4, Class E, 4 1/4s, 2044 F 10,009,000 7,744,985 FRB Ser. 14-UBS6, Class D, 3.966s, 2047 F 13,990,000 9,207,254 Ser. 13-LC13, Class E, 3.719s, 2046 F 11,140,000 8,138,581 Ser. 14-CR18, Class E, 3.6s, 2047 11,801,000 7,284,083 FRB Ser. 07-C9, Class AJFL, 1.132s, 2049 314,000 294,061 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.717s, 2039 183,645,696 1,560,988 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.067s, 2041 12,525,000 12,175,553 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class F, 5.1s, 2038 F 4,760,000 4,595,483 Ser. 05-C3, Class B, 4.882s, 2037 13,540,000 13,550,832 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 5,136,104 2,568,052 FFCA Secured Franchise Loan Trust 144A FRB Ser. 00-1, IO, 0.951s, 2020 10,556,155 158,342 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.475s, 2044 26,955,515 26,281,627 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 1,986,903 1,981,340 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41s, 2046 3,958,000 3,481,853 FRB Ser. 05-GG4, Class XC, IO, 0.439s, 2039 33,826,079 101,478 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622s, 2039 6,591,000 6,063,720 Diversified Income Trust 23 MORTGAGE-BACKED SECURITIES (46.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.631s, 2045 $470,624 $440,523 Ser. 11-GC3, Class E, 5s, 2044 F 8,510,000 7,896,326 FRB Ser. 14-GC26, Class D, 4.511s, 2047 3,972,000 2,935,467 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class E, 4.311s, 2047 7,852,000 5,789,280 FRB Ser. 14-C25, Class D, 3.949s, 2047 12,479,000 9,216,989 Ser. 14-C25, Class E, 3.332s, 2047 F 15,725,000 9,110,417 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.075s, 2051 6,922,500 6,752,899 FRB Ser. 06-LDP7, Class B, 5.935s, 2045 9,729,000 4,818,774 FRB Ser. 06-LDP6, Class B, 5.63s, 2043 11,811,500 11,693,385 Ser. 06-LDP6, Class AJ, 5.565s, 2043 518,975 522,400 Ser. 06-LDP8, Class B, 5.52s, 2045 5,932,000 5,917,170 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 13,871,000 13,783,613 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.175s, 2051 9,775,000 9,807,258 FRB Ser. 07-CB20, Class C, 6.175s, 2051 9,324,000 8,492,486 FRB Ser. 11-C3, Class E, 5.606s, 2046 10,985,000 10,830,112 FRB Ser. 12-C8, Class E, 4.658s, 2045 1,389,000 1,203,846 Ser. 13-C13, Class E, 3.986s, 2046 13,925,000 10,775,165 Ser. 13-C10, Class E, 3 1/2s, 2047 14,081,000 10,222,806 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 9,312,000 6,819,178 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 2,575,290 2,632,204 Ser. 98-C4, Class J, 5.6s, 2035 3,535,000 3,665,088 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 3,713,000 3,716,342 Ser. 06-C6, Class E, 5.541s, 2039 9,458,000 6,596,955 Ser. 06-C6, Class D, 5.502s, 2039 3,660,000 3,101,850 FRB Ser. 06-C6, Class C, 5.482s, 2039 24,928,000 23,432,320 Ser. 06-C1, Class AJ, 5.276s, 2041 7,012,347 6,992,362 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.313s, 2048 9,081,000 7,866,144 Merrill Lynch Mortgage Investors Trust FRB Ser. 96-C2, Class JS, IO, zero%, 2028 29,167 6 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.267s, 2051 2,001,000 2,100,650 FRB Ser. 05-CIP1, Class C, 5.52s, 2038 8,482,000 7,758,401 FRB Ser. 05-CIP1, Class B, 5.49s, 2038 2,799,407 2,772,054 Ser. 04-KEY2, Class D, 5.046s, 2039 4,316,737 4,271,529 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 8.731s, 2037 404,966 24,743 FRB Ser. 07-C5, Class X, IO, 5.099s, 2049 4,566,311 470,787 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 27,446,000 26,619,875 Ser. 06-4, Class AJ, 5.239s, 2049 8,859,896 8,707,506 24 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 $9,331,000 $9,079,996 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698s, 2047 20,213,000 15,381,497 FRB Ser. 12-C6, Class G, 4 1/2s, 2045 4,901,000 3,735,052 Ser. 14-C15, Class F, 4s, 2047 8,998,000 6,132,240 Ser. 13-C13, Class F, 3.707s, 2046 7,659,000 5,632,386 Ser. 14-C17, Class E, 3 1/2s, 2047 F 14,427,000 8,645,263 Ser. 15-C24, Class D, 3.257s, 2048 17,620,000 11,765,436 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class D, 5.847s, 2044 8,530,000 8,444,700 Ser. 07-HQ11, Class C, 5.558s, 2044 21,393,000 20,376,833 FRB Ser. 06-HQ8, Class D, 5.494s, 2044 8,329,000 6,981,784 Ser. 06-HQ10, Class B, 5.448s, 2041 5,060,000 4,882,926 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.268s, 2043 6,812,000 6,710,501 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 7,771,403 7,082,701 STRIPS CDO 144A FRB Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 1,590,000 318,000 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 4,754,633 1,188,658 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 13-C6, Class D, 4.348s, 2046 13,066,000 11,272,038 Ser. 13-C6, Class E, 3 1/2s, 2046 F 18,360,000 12,689,036 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.048s, 2045 27,153,000 26,895,047 FRB Ser. 06-C25, Class AJ, 5.896s, 2043 1,157,000 1,156,884 FRB Ser. 05-C21, Class D, 5.303s, 2044 24,100,000 24,121,688 FRB Ser. 07-C34, IO, 0.301s, 2046 60,932,894 420,437 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 04-C11, Class G, 5.171s, 2041 5,825,000 5,601,087 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 8,580,000 7,226,934 FRB Ser. 13-LC12, Class D, 4.298s, 2046 F 12,082,111 9,605,281 Ser. 13-LC12, Class E, 3 1/2s, 2046 F 15,829,000 12,046,770 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.634s, 2044 1,015,000 1,017,538 Ser. 12-C6, Class E, 5s, 2045 7,840,000 6,261,024 Ser. 11-C3, Class E, 5s, 2044 8,644,000 7,828,066 FRB Ser. 14-C19, Class E, 4.971s, 2047 8,352,000 5,805,630 FRB Ser. 12-C9, Class D, 4.803s, 2045 3,717,000 3,288,058 FRB Ser. 13-C18, Class D, 4.668s, 2046 7,000,000 5,860,778 FRB Ser. 13-UBS1, Class E, 4.629s, 2046 F 11,752,000 9,792,613 FRB Ser. 13-C15, Class D, 4.48s, 2046 2,626,000 2,317,170 FRB Ser. 13-C12, Class D, 4.353s, 2048 1,179,000 1,040,302 Ser. 14-C19, Class D, 4.234s, 2047 12,770,000 10,202,434 Ser. 13-C12, Class E, 3 1/2s, 2048 15,114,000 11,353,637 Diversified Income Trust 25 MORTGAGE-BACKED SECURITIES (46.9%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (10.6%) APS Resecuritization Trust 144A FRB Ser. 15-1, Class 2M, 0.578s, 2054 $12,084,000 $7,492,080 BCAP, LLC Trust 144A FRB Ser. 10-RR11, Class 6A2, 2.865s, 2036 7,869,748 4,268,551 FRB Ser. 11-RR3, Class 3A6, 2.443s, 2036 11,837,013 5,208,286 FRB Ser. 15-RR5, Class 2A3, 1.392s, 2046 4,301,912 2,741,729 FRB Ser. 15-RR6, Class 3A2, 1.262s, 2046 6,590,000 5,293,088 FRB Ser. 10-RR7, Class 1610, 1.022s, 2047 16,313,628 8,156,814 FRB Ser. 12-RR5, Class 4A8, 0.606s, 2035 19,904,071 18,052,765 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.308s, 2034 256,410 141,603 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.733s, 2025 (Bermuda) 10,335,000 10,034,748 Citigroup Mortgage Loan Trust 144A FRB Ser. 15-6, Class 1A2, 0.642s, 2047 9,178,631 5,323,606 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.068s, 2046 3,184,843 2,567,620 FRB Ser. 06-OA7, Class 1A2, 1.291s, 2046 21,136,593 15,218,347 FRB Ser. 05-38, Class A3, 0.783s, 2035 55,017,967 43,443,199 FRB Ser. 05-59, Class 1A1, 0.758s, 2035 45,702,347 35,323,573 FRB Ser. 06-OC2, Class 2A3, 0.723s, 2036 F 11,805,015 10,270,363 FRB Ser. 06-OA10, Class 4A1, 0.623s, 2046 14,825,325 10,007,094 CSMC Trust 144A FRB Ser. 13-3R, Class 5A2, 2.715s, 2036 10,072,899 6,547,385 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 16-HQA1, Class B, 13.192s, 2028 2,240,000 2,258,480 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.933s, 2025 17,767,968 18,626,161 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA2, Class B, 10.933s, 2028 7,961,000 7,447,766 Structured Agency Credit Risk Debt Notes FRB Ser. 16-DNA1, Class B, 10.433s, 2028 766,000 744,399 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA3, Class B, 9.783s, 2028 15,740,000 14,620,973 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA2, Class B, 7.983s, 2027 17,724,000 15,828,755 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.685s, 2028 11,465,000 11,807,804 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.183s, 2028 11,787,000 12,133,310 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M2, 6.435s, 2028 12,743,000 13,178,811 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.133s, 2028 28,971,500 29,168,289 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.433s, 2025 3,666,364 3,645,825 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45s, 2025 4,769 4,762 Ser. 95-F, Class B2, 7.1s, 2021 3,335 3,333 26 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.9%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. GreenPoint Mortgage Funding Trust FRB Ser. 07-AR3, Class A1, 0.653s, 2037 $8,727,951 $6,818,039 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 0.613s, 2036 15,329,540 7,544,893 Morgan Stanley Resecuritization Trust 144A Ser. 15-R3, Class 8B, 2.667s, 2047 8,274,461 3,640,763 Ser. 15-R4, Class CB2, 0.598s, 2047 F 3,076,000 1,676,420 Ser. 15-R4, Class CB3, 0.598s, 2047 590,309 236,124 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 4,449,634 4,447,409 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.601s, 2047 38,798,468 17,494,229 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR13, Class A1C3, 0.923s, 2045 20,961,189 16,938,326 FRB Ser. 05-AR19, Class A1C4, 0.833s, 2045 5,119,815 4,147,050 Total mortgage-backed securities (cost $1,882,339,138) CORPORATE BONDS AND NOTES (32.1%)* Principal amount Value Basic materials (2.5%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $2,253,000 $2,219,205 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 890,000 994,575 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 1,760,000 1,636,800 ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) 1,032,000 897,840 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 2,021,000 2,142,260 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 1,706,000 1,949,105 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 3,745,000 3,773,088 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 955,000 1,052,888 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 600,000 566,940 Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 800,000 748,000 Cemex SAB de CV 144A company guaranty sr. sub. notes 7 1/4s, 2021 (Mexico) 2,850,000 2,964,000 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.7s, 2025 (Mexico) 2,190,000 2,009,325 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 3,679,000 3,568,630 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 4,276,000 3,773,570 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 1,642,000 1,531,165 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 1,725,000 1,155,750 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 1,989,000 1,352,520 Diversified Income Trust 27 CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Basic materials cont. GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 $2,170,000 $2,354,450 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 4,888,000 3,494,920 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2022 2,136,000 2,071,920 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 2,701,000 2,403,890 Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 3,777,000 3,248,220 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 2,634,000 2,736,068 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 3,146,000 3,134,203 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 2,813,000 2,384,018 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 3,255,000 3,161,419 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 6,294,000 6,352,534 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 2,090,000 1,922,800 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 2,440,000 2,438,780 PQ Corp. 144A company guaranty sub. notes 8 3/4s, 2018 1,647,000 1,539,945 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 2,371,000 2,637,738 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 305,000 314,150 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 1,985,000 2,009,813 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 1,557,000 1,560,893 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 585,000 590,850 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 4,808,000 2,848,740 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 3,621,000 3,765,840 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 1,745,000 1,601,038 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 4,055,000 4,227,338 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 697,000 724,880 Capital goods (1.8%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 6,481,000 6,609,972 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 2,480,000 2,383,900 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 2,699,000 2,769,849 28 Diversified Income Trust CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Capital goods cont. Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 $2,690,000 $2,703,450 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 3,012,000 2,876,460 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,780,000 3,023,250 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 2,765,000 2,951,638 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 1,928,000 1,903,900 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 6,389,000 5,454,609 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 2,330,000 2,318,350 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 1,150,000 1,549,791 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 3,298,000 2,828,035 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 1,848,000 1,850,310 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 1,865,000 1,878,988 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 4,314,000 4,389,495 Rexam PLC unsec. sub. FRB 6 3/4s, 2067 (United Kingdom) EUR 560,000 635,886 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 3/4s, 2022 (Netherlands) ‡‡ $950,000 1,036,688 Schaeffler Holding Finance BV 144A company guaranty sr. sub. notes 6 7/8s, 2018 (Netherlands) ‡‡ 2,120,000 2,180,950 Terex Corp. company guaranty sr. unsec. notes 6s, 2021 4,919,000 4,759,133 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8 3/4s, 2023 3,150,000 3,024,000 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 525,000 549,938 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 3,390,000 3,363,558 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 3,676,000 3,657,620 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 1,485,000 1,514,700 Communication services (4.4%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 1,050,000 1,050,000 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 540,000 513,270 Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 5,505,000 5,388,019 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 6,437,000 6,533,555 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,609,000 1,657,270 Diversified Income Trust 29 CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 $2,520,000 $2,633,400 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s, 2026 1,745,000 1,806,075 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 2,661,000 2,587,823 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 380,000 384,944 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 2,110,000 1,962,300 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 1,641,000 1,530,233 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 3,958,000 4,269,693 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 R 1,520,000 1,622,600 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 2,656,000 2,367,160 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 3,060,000 3,136,500 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 2,536,000 2,174,620 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 4,275,000 3,719,250 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 3,295,000 3,045,865 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 475,000 418,000 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 1,860,000 1,869,300 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 2,090,000 2,142,250 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 1,839,000 1,910,261 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 3,105,000 3,205,913 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,899,000 1,928,453 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 1,360,000 1,377,000 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 7/8s, 2025 1,765,000 1,918,555 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 1/8s, 2023 1,375,000 1,471,250 Numericable-SFR SA 144A company guaranty sr. notes 6 1/4s, 2024 (France) 4,231,000 4,114,648 Numericable-SFR SA 144A company guaranty sr. notes 6s, 2022 (France) 5,479,000 5,342,025 Numericable-SFR SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 860,000 987,157 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $618,000 639,630 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,375,000 1,503,712 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 5,995,000 4,376,350 Sprint Communications, Inc. sr. unsec. notes 7s, 2020 2,538,000 2,011,365 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,303,000 2,412,393 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 10,036,000 7,675,432 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 5,145,000 3,929,494 30 Diversified Income Trust CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Communication services cont. T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 $3,943,000 $4,140,150 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 3,740,000 3,828,825 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 2,363,000 2,481,150 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6s, 2023 3,889,000 3,971,641 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 800,000 836,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 4,357,000 4,498,603 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 2,690,000 3,361,264 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 1,220,000 1,484,505 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 1,956,960 2,383,686 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 1,725,300 2,087,255 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $3,535,000 3,641,050 Virgin Media Finance PLC 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2025 (United Kingdom) EUR 3,165,000 3,483,793 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 1,944,000 2,906,655 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 $4,467,000 4,109,640 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 5,058,000 5,058,000 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 3,490,000 3,158,450 Wind Acquisition Finance SA 144A company guaranty sr. notes 4s, 2020 (Luxembourg) EUR 2,375,000 2,673,163 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 $2,760,000 2,251,125 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 5,401,000 3,956,233 Ziggo Bond Finance BV 144A sr. unsec. bonds 4 5/8s, 2025 (Netherlands) EUR 1,025,000 1,137,818 Consumer cyclicals (5.1%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 $2,740,000 2,815,350 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 939,000 960,128 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 1,977,000 2,053,609 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 2,598,000 2,338,200 Black Knight InfoServ, LLC/Black Knight Lending Solutions, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 3,268,000 3,382,380 Diversified Income Trust 31 CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Consumer cyclicals cont. Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 $1,696,000 $1,382,240 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 2,336,000 998,640 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 936,000 996,840 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 2,360,000 2,253,800 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 3,785,000 3,344,994 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 3,996,000 4,285,710 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 835,000 878,838 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 945,000 979,256 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 916,000 937,755 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 152,000 158,460 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 2,061,000 2,078,415 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 1,357,000 1,241,655 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 6,577,000 6,544,115 Cumulus Media Holdings, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 932,000 354,160 Dana Holding Corp. sr. unsec. notes 6s, 2023 310,000 305,350 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 1,330,000 1,409,800 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 930,000 973,013 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 3,775,000 3,907,125 Entercom Radio, LLC company guaranty sr. unsec. notes 10 1/2s, 2019 2,260,000 2,344,750 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 2,617,000 1,544,030 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 3,821,000 3,973,840 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 885,000 909,338 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 3,853,000 2,981,532 Grupo Televisa SAB sr. unsec. unsub. bonds 6 5/8s, 2040 (Mexico) $900,000 993,499 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 25,900,000 1,221,392 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $3,649,000 3,594,265 32 Diversified Income Trust CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Consumer cyclicals cont. iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 $581,000 $429,940 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 2,633,000 2,711,990 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 1,425,000 1,464,188 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 603,000 584,910 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 700,000 560,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 5,777,000 5,314,840 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 1,807,000 2,028,358 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 1,325,000 1,440,938 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 2,567,000 2,701,768 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 2,250,000 2,346,300 Lennar Corp. company guaranty sr. unsec. unsub. bonds 4 1/2s, 2019 1,000,000 1,040,000 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 1,515,000 1,583,175 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 3,490,000 3,141,000 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 1,965,000 1,468,838 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,317,000 1,198,470 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 ‡‡ 4,696,000 3,618,832 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 1,280,000 1,100,800 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 4,321,000 4,483,038 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 4,328,000 4,490,300 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 2,510,000 2,616,675 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 1,697,000 1,769,123 Owens Corning company guaranty sr. unsec. notes 4.2s, 2024 2,707,000 2,696,310 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 4,566,000 4,543,170 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 4,243,000 4,327,860 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 2,948,000 2,925,890 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,625,000 1,840,313 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 2,675,000 2,715,125 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 2,359,000 2,441,565 Diversified Income Trust 33 CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Consumer cyclicals cont. Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 $350,000 $360,500 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,820,000 2,922,225 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 2,410,000 2,473,263 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 1,084,000 915,980 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 6,260,000 5,070,600 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 1,000,000 600,000 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 3,145,000 3,207,900 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 2,019,000 2,130,045 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 411,000 423,844 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 3,987,000 4,006,935 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 1,848,000 1,935,780 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 4,893,000 5,027,558 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5 3/4s, 2025 2,045,000 2,172,813 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 90,000 97,200 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 215,000 226,395 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 3/8s, 2024 2,127,000 2,158,905 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 3,699,000 3,560,288 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 1,841,000 1,804,180 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 1,170,000 1,120,275 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 1,617,000 1,685,723 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 1,552,000 1,598,560 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6 3/4s, 2021 (United Kingdom) EUR 6,412,000 7,325,982 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 $2,725,000 2,662,271 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 2,084,000 2,125,680 Consumer staples (1.8%) 1011/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 5,710,000 5,938,400 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 1,460,000 1,489,200 34 Diversified Income Trust CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Consumer staples cont. Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 $3,536,000 $3,757,000 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 685,000 664,450 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 3,081,000 2,917,322 BlueLine Rental Finance Corp. 144A notes 7s, 2019 3,420,000 3,150,675 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 1,892,000 1,622,390 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 6,833,000 6,423,020 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 470,000 481,163 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 2,850,000 2,885,625 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,349,000 1,517,625 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 3,541,000 3,576,410 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 1,337,000 1,363,740 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 2,870,000 2,945,338 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 5,410,000 3,462,400 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,220,000 1,069,025 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 967,000 963,132 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 875,000 871,500 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 680,000 697,000 Landry’s, Inc. 144A company guaranty sr. unsec. sub. notes 9 3/8s, 2020 3,325,000 3,491,250 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 1,729,000 1,735,484 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 2,010,000 2,040,150 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 4,928,000 5,063,520 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 4,367,000 4,629,020 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 655,000 484,700 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 2,208,000 2,376,360 Energy (4.9%) Antero Resources Corp. company guaranty sr. unsec. notes 5 5/8s, 2023 1,553,000 1,428,760 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 4,494,000 4,156,950 Diversified Income Trust 35 CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Energy cont. Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 $4,701,000 $3,384,720 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 1,011,000 717,810 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 3,122,000 2,099,545 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 407,000 288,970 California Resources Corp. company guaranty sr. unsec. sub. notes 6s, 2024 1,767,000 397,575 California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 497,000 114,310 California Resources Corp. 144A company guaranty notes 8s, 2022 6,069,000 2,336,565 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 (In default) † 1,640,000 307,500 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,127,600 898,911 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 3,240,000 1,587,600 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 3,633,000 3,560,340 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 896,000 880,320 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 2,367,000 1,065,150 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 389,000 299,530 Gazprom OAO Via Gaz Capital SA sr. unsec. unsub. notes Ser. REGS, EMTN, 7.288s, 2037 (Russia) 1,010,000 1,099,597 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 1,042,000 1,183,827 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 7.288s, 2037 (Russia) 1,280,000 1,396,800 Halcon Resources Corp. company guaranty sr. unsec. notes 9 3/4s, 2020 2,835,000 503,213 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 6,018,000 1,053,150 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2020 1,625,000 1,685,938 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 780,000 750,750 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 1,492,000 279,750 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 3,579,000 161,055 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 (In default) † 3,185,000 366,275 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 (In default) † 1,015,000 111,650 36 Diversified Income Trust CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Energy cont. Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 (In default) † $3,937,000 $541,338 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 1,700,000 1,626,050 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 2,380,000 2,530,987 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 4,300,000 4,181,750 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 2,095,000 1,906,450 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 818,000 601,230 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 4,307,000 3,187,180 Pertamina Persero PT 144A sr. unsec. unsub. notes 6.45s, 2044 (Indonesia) 3,950,000 3,851,250 Pertamina Persero PT 144A sr. unsec. unsub. notes 6s, 2042 (Indonesia) 1,425,000 1,300,759 Pertamina Persero PT 144A sr. unsec. unsub. notes 4 7/8s, 2022 (Indonesia) 720,000 731,364 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 5,465,000 5,330,763 Petroleos de Venezuela SA company guaranty sr. unsec. notes Ser. REGS, 8 1/2s, 2017 (Venezuela) 4,166,663 2,208,331 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 14,670,000 4,555,035 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/4s, 2017 (Venezuela) 29,790,000 15,118,425 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 36,796,000 28,562,895 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 30,602,636 16,219,397 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 24,565,000 7,578,303 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5 5/8s, 2046 (Mexico) 13,745,000 11,551,298 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6 5/8s, 2038 (Mexico) 760,000 720,100 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6 1/2s, 2041 (Mexico) 1,000,000 941,500 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 1,865,000 1,728,855 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 7/8s, 2024 (Mexico) 1,665,000 1,632,116 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 3,060,000 2,850,390 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2023 2,055,000 1,335,750 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 1,837,000 1,221,605 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 2,567,000 2,502,825 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 1,640,000 1,566,200 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s, 2023 3,130,000 2,973,500 Diversified Income Trust 37 CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Energy cont. Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) † $3,925,000 $9,813 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) † 4,030,000 977,275 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 2,090,000 2,095,225 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 3,730,000 167,850 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 985,000 694,425 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) 2,590,000 1,838,900 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 655,000 72,050 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 1,655,000 310,313 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 1,887,000 943,500 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 765,000 710,355 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 4,410,000 3,847,725 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 5,215,000 3,806,950 Financials (5.7%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 4,151,000 3,891,563 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 6,114,000 6,969,960 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 1,221,000 1,517,093 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 600,000 615,000 Banco Nacional de Costa Rica 144A sr. unsec. unsub. notes 4 7/8s, 2018 (Costa Rica) 2,200,000 2,195,844 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 1,685,000 1,739,257 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 2,850,000 2,864,250 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 1,415,000 1,431,796 CIT Group, Inc. 144A sr. unsec. notes 6 5/8s, 2018 1,885,000 1,981,606 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 2,620,000 1,139,700 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 1,845,000 1,886,513 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 1,955,000 1,994,100 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 785,000 886,226 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 1,433,000 1,354,185 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 1,285,000 1,191,838 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 3,462,000 2,215,680 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 3,250,000 3,770,000 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151s, 2031 3,179,000 3,687,640 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 3,220,000 3,211,950 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2025 R 1,335,000 1,298,288 38 Diversified Income Trust CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Financials cont. Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 $1,328,000 $421,640 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 ‡‡ 2,425,000 2,231,000 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 2,150,000 2,117,750 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 3,602,000 3,418,298 iStar, Inc. sr. unsec. notes 5s, 2019 R 2,413,000 2,316,480 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697s, 2097 2,775,000 3,472,088 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 2,415,000 5,713,093 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) $2,300,000 2,507,000 MetLife Capital Trust X 144A jr. unsec. sub. FRB 9 1/4s, 2068 935,000 1,266,925 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 R 2,405,000 2,513,225 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2020 1,255,000 1,201,663 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 3,743,000 3,321,913 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 1,279,000 1,004,015 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 2,632,000 2,634,632 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 2,586,000 2,576,303 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 3,210,000 2,832,825 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 2,283,000 2,163,143 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 1,955,000 1,864,093 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 3,515,000 3,268,950 Royal Bank of Scotland Group PLC jr. unsec. sub. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 6,765,000 6,612,788 Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) 1,495,000 1,437,278 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298s, 2017 (Russia) 2,500,000 2,537,500 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6 1/8s, 2022 (Russia) 2,100,000 2,168,250 Sberbank of Russia Via SB Capital SA 144A sr. unsec. unsub. notes 4.95s, 2017 (Russia) 5,010,000 5,091,413 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 3,462,000 3,323,520 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 1,630,000 1,556,650 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 2,000,000 1,950,000 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 2,178,000 1,742,400 Diversified Income Trust 39 CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Financials cont. TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 $3,819,000 $3,795,131 UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 2,000,000 2,448,566 Ukreximbank Via Biz Finance PLC 144A sr. unsec. bonds 9 5/8s, 2022 (Ukraine) $3,400,000 2,995,269 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 3,620,000 3,620,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902s, 2020 (Russia) 5,600,000 5,768,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 1,956,000 1,979,246 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942s, 2023 (Russia) 2,200,000 2,139,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 22,451,000 23,676,510 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 39,040,000 37,966,361 VTB Bank PJSC via VTB Eurasia, Ltd. 144A unsec. sub. FRN 9 1/2s, perpetual maturity (Russia) 1,110,000 1,080,863 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 2,770,000 1,800,500 Health care (2.6%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 2,200,000 2,277,000 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 2,005,000 2,025,050 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 3,768,000 3,325,260 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 3,556,000 3,591,560 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 2,705,000 2,847,013 Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 845,000 880,913 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 1,978,000 1,785,145 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 2,557,000 2,192,628 ConvaTec Healthcare E SA 144A company guaranty sr. unsec. unsub. notes 10 1/2s, 2018 (Luxembourg) 2,010,000 2,070,300 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 4,396,000 3,280,515 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 4,543,000 4,520,285 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 327,000 309,833 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 4,173,000 3,943,485 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 875,000 820,313 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 1,965,000 1,854,469 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 2,717,000 2,706,811 40 Diversified Income Trust CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Health care cont. HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 $2,185,000 $2,239,625 HCA, Inc. company guaranty sr. sub. notes 5 7/8s, 2022 2,000,000 2,165,000 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 741,000 835,478 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 1,065,000 1,076,651 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 3,165,000 3,249,822 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 85,000 85,213 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 2,806,000 2,469,280 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 1,255,000 1,305,200 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 2,175,000 2,234,813 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 3,145,000 3,203,138 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 3,965,000 4,143,425 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 5,990,000 6,334,425 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 1,831,000 1,826,423 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 2,216,000 2,227,080 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 1,919,000 1,923,798 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 810,000 864,675 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 4,416,000 4,703,040 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.134s, 2020 3,355,000 3,329,838 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 1,194,000 991,020 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 3,185,000 2,452,450 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 3,557,000 2,787,799 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 2,062,000 1,623,825 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 1,705,000 1,340,556 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 2,434,000 1,983,710 Technology (1.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,726,000 1,771,308 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 893,000 274,598 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,736,000 1,846,800 Diversified Income Trust 41 CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Technology cont. CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 $1,660,000 $1,675,563 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 3,670,000 3,706,700 First Data Corp. 144A notes 5 3/4s, 2024 3,510,000 3,509,649 First Data Corp. 144A sr. notes 5 3/8s, 2023 3,205,000 3,285,125 Infor US, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 5,575,000 5,073,250 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 1,127,000 1,160,810 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 R 3,445,000 3,617,250 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 2,454,000 2,122,710 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5 1/4s, 2023 2,215,000 1,810,763 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,065,000 929,250 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7 7/8s, 2020 (Germany) EUR 1,550,000 1,880,363 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 3,425,000 4,104,020 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 $4,022,000 4,363,870 Transportation (0.3%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 4,120,000 3,862,500 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 6,519,000 6,356,025 Utilities and power (1.9%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 4,429,000 5,026,915 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 6,629,000 6,413,558 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s, 2023 965,000 933,638 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 1,960,000 2,195,200 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 5,100,000 4,896,000 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 4,105,000 4,305,119 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 510,000 536,775 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 2,825,000 2,709,838 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 5 3/4s, 2021 (Brazil) 500,000 420,000 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 2,495,000 1,977,549 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 385,000 356,125 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 6,964,000 6,929,180 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 260,000 235,950 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 2,976,000 3,395,187 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 2,773,024 3,015,664 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 2,415,000 2,324,438 42 Diversified Income Trust CORPORATE BONDS AND NOTES (32.1%)* cont. Principal amount Value Utilities and power cont. EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 $1,185,000 $551,025 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 1,530,000 703,800 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 2,584,000 1,292,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 530,000 386,900 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s, 2020 2,237,000 1,442,865 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 6,375,000 6,351,094 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2022 2,165,000 2,013,450 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 2,389,000 2,221,770 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 1,655,000 1,555,338 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 499,000 491,515 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 2,443,000 2,373,350 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,140,000 1,016,228 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 550,000 485,285 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 3,692,000 3,396,640 Total corporate bonds and notes (cost $1,315,699,328) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (8.9%)* Principal amount Value Argentina (Republic of) sr. unsec. notes 8s, 2020 (Argentina) $13,583,600 $14,670,288 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) † 2,390,000 2,820,200 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 47,013,138 47,483,270 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) † 706,627 846,186 Bahamas (Commonwealth of) 144A sr. unsec. unsub. notes 5 3/4s, 2024 (Bahamas) 1,050,000 1,086,179 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 3,755,000 3,797,244 Brazil (Federal Republic of) sr. unsec. unsub. notes 10s, 2017 (Brazil) (units) BRL 7,250 2,014,538 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $9,195,000 9,953,588 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 15,579,186 16,358,145 Costa Rica (Republic of) 144A sr. unsec. unsub. notes 7s, 2044 (Costa Rica) 1,500,000 1,361,250 Diversified Income Trust 43 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (8.9%)* cont. Principal amount Value Croatia (Republic of) 144A sr. unsec. unsub. notes 6s, 2024 (Croatia) $10,550,000 $11,499,500 Ghana (Republic of) 144A sr. unsec. unsub. notes 8 1/2s, 2017 (Ghana) 1,276,000 1,248,885 Ghana (Republic of) 144A sr. unsec. unsub. notes 7 7/8s, 2023 (Ghana) 527,337 417,915 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 25,739,000 27,191,939 Hellenic (Republic of) sr. unsec. unsub. bonds 4 3/4s, 2019 (Greece) EUR 20,718,000 20,638,505 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2038 (Greece) †† EUR 5,156,206 3,250,748 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2037 (Greece) †† EUR 76,201 48,023 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2036 (Greece) †† EUR 7,897,079 5,027,445 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2035 (Greece) †† EUR 2,924,875 1,885,600 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2034 (Greece) †† EUR 1,127,892 735,982 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2033 (Greece) †† EUR 2,330,499 1,543,470 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2032 (Greece) †† EUR 666,788 451,555 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2031 (Greece) †† EUR 1,141,231 784,423 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2030 (Greece) †† EUR 9,411,191 6,573,501 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2029 (Greece) †† EUR 5,427,966 3,864,007 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2028 (Greece) †† EUR 15,798,392 11,464,464 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2027 (Greece) †† EUR 10,416,577 7,732,200 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2026 (Greece) †† EUR 15,350,352 11,666,667 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2025 (Greece) †† EUR 29,586,779 23,140,195 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) †† EUR 19,933,486 15,934,776 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) †† EUR 16,189,294 13,209,348 Indonesia (Republic of) 144A sr. unsec. notes 4 3/4s, 2026 (Indonesia) $3,300,000 3,432,000 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 3,255,000 3,727,561 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95s, 2046 (Indonesia) 3,250,000 3,599,375 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3 3/8s, 2023 (Indonesia) 5,860,000 5,735,768 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5 1/8s, 2045 (Indonesia) 6,310,000 6,223,238 44 Diversified Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (8.9%)* cont. Principal amount Value Kenya (Republic of) 144A sr. unsec. unsub. notes 6 7/8s, 2024 (Kenya) $3,400,000 $3,225,750 Mexico (Republic of) sr. unsec. unsub. notes Ser. MTN, 4 3/4s, 2044 (Mexico) 150,000 148,839 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 1,925,000 1,972,051 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) 10,400,000 10,517,000 Turkey (Republic of) sr. unsec. unsub. bonds 4 1/4s, 2026 (Turkey) 3,000,000 2,916,704 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero%, 2040 (Ukraine) 1,007,000 329,168 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2025 (Ukraine) 492,000 436,133 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2024 (Ukraine) 492,000 439,823 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2023 (Ukraine) 492,000 445,063 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2020 (Ukraine) 492,000 461,471 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2019 (Ukraine) 139,867 131,608 Venezuela (Bolivarian Republic of) sr. unsec. bonds 9 1/4s, 2028 (Venezuela) 4,300,000 1,515,750 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 2,900,000 971,500 Venezuela (Bolivarian Republic of) sr. unsec. unsub. bonds 9 1/4s, 2027 (Venezuela) 7,605,000 3,042,000 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 4,935,000 2,748,795 Vietnam (Republic of) 144A sr. unsec. bonds 4.8s, 2024 (Vietnam) 600,000 601,464 Total foreign government and agency bonds and notes (cost $348,609,280) SENIOR LOANS (1.7%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 $3,999,214 $3,798,537 Asurion, LLC bank term loan FRN 8 1/2s, 2021 1,957,000 1,824,292 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 2,165,986 1,573,048 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 2,366,433 1,573,678 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 8,294,111 7,607,259 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 3/4s, 2017 1,258,675 1,153,261 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 4,416,338 3,588,274 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,435,000 997,325 First Data Corp. bank term loan FRN 4.432s, 2021 61,131 60,940 First Data Corp. bank term loan FRN Ser. B, 3.932s, 2018 665,552 663,685 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 1,448,663 1,363,554 Diversified Income Trust 45 SENIOR LOANS (1.7%)* c cont. Principal amount Value Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 $2,981,759 $2,220,167 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.189s, 2019 3,744,000 2,556,841 Jeld-Wen, Inc. bank term loan FRN 5 1/4s, 2021 2,686,398 2,673,807 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 1,072,106 1,067,081 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 3,216,938 2,922,050 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 6,662,535 6,088,817 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 1,413,475 1,296,863 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 2,552,899 2,455,570 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 2,395,000 2,386,392 ROC Finance, LLC bank term loan FRN 5s, 2019 7,128,984 6,843,824 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 2,090,000 1,946,313 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 2,311,414 2,155,394 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 3,098,000 870,021 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 31,795 8,929 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 1,064,623 998,844 Total senior loans (cost $69,851,209) PURCHASED SWAP OPTIONS OUTSTANDING (0.5%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.73875/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.73875 $664,373,200 $7,201,805 (2.15625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/2.15625 664,373,200 6,644 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 752,362,500 752 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 89,988,900 1,780,700 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 89,988,900 725,221 Goldman Sachs International 1.149/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.149 750,396,900 4,382,320 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 752,362,500 752 JPMorgan Chase Bank N.A. (1.805)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.805 1,194,051,600 2,388,103 1.445/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.445 1,194,051,600 1,385,100 2.19/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.19 49,828,000 625,341 (1.365)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.365 1,350,412,600 351,107 2.15/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.15 49,828,000 273,057 0.975/3 month USD-LIBOR-BBA/Apr-21 Apr-16/0.975 1,350,412,600 189,058 Total purchased swap options outstanding (cost $49,745,770) 46 Diversified Income Trust PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$101.30 $178,333,000 $508,249 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.22 183,000,000 484,950 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.16 269,000,000 672,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.11 178,333,000 427,999 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.91 269,000,000 532,620 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.84 183,000,000 342,210 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.91 178,000,000 1,306,520 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.81 178,000,000 1,196,160 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.69 178,000,000 1,059,100 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.59 177,000,000 957,570 Total purchased options outstanding (cost $17,470,619) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $910,000 $936,208 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 1,360,000 810,900 Total convertible bonds and notes (cost $1,980,360) SHORT-TERM INVESTMENTS (11.3%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.44% L Shares 186,191,057 $186,191,057 SSgA Prime Money Market Fund Class N 0.40% P Shares 580,000 580,000 U.S. Treasury Bills 0.30%, May 19, 2016 ∆ § $18,528,000 18,524,758 U.S. Treasury Bills 0.31%, May 12, 2016 # ∆ § 36,870,000 36,865,944 U.S. Treasury Bills 0.27%, May 5, 2016 # ∆ § 35,371,000 35,367,958 U.S. Treasury Bills 0.04%, April 28, 2016 # ∆ § 22,932,000 22,929,042 U.S. Treasury Bills 0.17%, April 21, 2016 # ∆ § 24,968,000 24,966,552 U.S. Treasury Bills 0.07%, April 14, 2016 ∆ 10,489,000 10,488,612 U.S. Treasury Bills 0.07%, April 7, 2016 ∆ § 72,206,000 72,204,555 Total short-term investments (cost $408,102,110) TOTAL INVESTMENTS Total investments (cost $6,347,727,300) Diversified Income Trust 47 Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD
